Citation Nr: 9924988	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-02 027A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' September 1992 decision which 
denied the claim of entitlement to service connection for the 
cause of the veteran's death.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had recognized active military service and was a 
prisoner of war (POW) of the Japanese government from April 
1942 to January 1943.  He died in February 1990.  The moving 
party is the veteran's widowed spouse.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a September 
1992 Board decision.


FINDINGS OF FACT

1.  In a September 1992 decision, the Board denied the claim 
of entitlement to service connection for the cause of the 
veteran's death.

2.  In August 1994, the U.S. Court of Appeals for Veterans 
Claims (Court) affirmed the Board's September 1992.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's September 1992 on the basis of CUE.  38 U.S.C.A. § 
7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 20.1411 
(64 Fed. Reg. 2134-2141 (January 13, 1999) and 64 Fed. Reg. 
7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1992 decision, the Board denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.  In August 1994, the Court affirmed the 
Board's September 1992.  Reconsideration of this 
determination was denied in December 1998.  The moving party 
then requested revision of the Board's September 1992 
decision based on CUE.  It was contended that the veteran 
suffered numerous disabilities associated with his captivity 
by the Japanese.  In April 1999, the moving party was 
provided a copy of the pertinent regulations regarding this 
issue. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1400(b)(1), all final 
decisions of the Board are subject to review on the basis of 
an allegation of CUE, except those that have been appealed to 
and decided by a Court of competent jurisdiction.  (Emphasis 
added.)  In plain language, this means that once the Board's 
decision of September 1992 was subject to review on appeal by 
the Court, there is no legal entitlement to review of the 
Board's decision on the basis of CUE.  Accordingly, the 
motion is denied.


ORDER

The motion for revision of the September 1992 Board decision 
on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


